t c memo united_states tax_court bernice m and stanley m ulanoff petitioners v commissioner of internal revenue respondent docket nos filed date stanley m ulanoff pro_se louise r forbes for respondent memorandum findings_of_fact and opinion dawson judge these consolidated cases were assigned to special_trial_judge robert n armen jr pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_183 unless otherwise indicated all section references are to the internal_revenue_code in effect for the taxable years in issue and all rule references are to the tax_court rules_of_practice and procedure the court agrees with and adopts the opinion of the special_trial_judge which is set forth below opinion of the special_trial_judge armen special_trial_judge respondent determined a deficiency additions to tax and additional interest with respect to petitioners' federal income taxes for the years and in the amounts as shown below docket no additional additions to tax interest sec sec sec sec year deficiency a a c dollar_figure dollar_figure t dollar_figure docket no additional additions to tax interest sec sec sec sec year deficiency a a c -- big_number big_number -- -- big_number -- -- big_number -- percent of the portion of the underpayment that is attributable to negligence for through the underpayments dollar_figure for dollar_figure for and dollar_figure for were determined and assessed pursuant to a partnership-- level proceeding see secs in the present cases respondent determined that the entire underpayment for each of the years in issue is attributable to negligence interest on the entire underpayment to be computed pincite percent of the rate otherwise applicable under sec_6621 after a stipulation by the parties the issues remaining for decision are as follows whether petitioner stanley m ulanoff petitioner is entitled to a partnership loss and investment and energy credits for flowing from the sentinel epe recycler leasing program entered into by plymouth equipment associates we hold that he is not whether petitioner is liable for additional interest under sec_6621 with respect to the underpayment for we hold that he is whether petitioner is liable for additions to tax under sec_6653 and for negligence or intentional disregard of rules or regulations for each of the years in issue we hold that he is whether petitioner is liable for the addition_to_tax under sec_6659 for an underpayment_of_tax attributable toa valuation_overstatement for each of the years in issue we hold that he is the parties stipulated that pursuant to the provisions of sec_6015 petitioner bernice m ulanoff is not liable for the deficiency additions to tax and additional interest as determined by respondent in the notices of deficiency at issue herein findings_of_fact some of the facts have been stipulated and they are so found the stipulated facts and attached exhibits are incorporated herein by this reference petitioners resided in roslyn estates new york at the time that their petitions were filed with the court a the recycling transactions these consolidated cases are part of the plastics recycling group of cases in particular the deficiency additions to tax and additional interest for and the additions to tax for through arise from the disallowance of losses investment credits and energy credits claimed by petitioner with respect to the following two partnerships for plymouth equipment associates plymouth and for through taylor recycling associates taylor for convenience we refer to plymouth and taylor collectively as the partnerships for a detailed discussion of the transactions involved in the plastics recycling group of cases see provizer v commissioner tcmemo_1992_177 affd per curiam without published opinion 996_f2d_1216 6th cir the underlying transactions involving the sentinel recycling machines recyclers in petitioner's cases are substantially identical to the transactions in provizer v commissioner supra and with the exception of certain facts that we regard as having minimal significance petitioner has stipulated substantially the same facts concerning the underlying transactions that were described in provizer v commissioner supra the transactions involving the sentinel epe recyclers leased by plymouth are substantially identical to the transactions involving the same type of recyclers leased by clearwater group clearwater the partnership that was involved in provizer v commissioner supra in transactions closely resembling those in the provizer case packaging industries of hyannis massachusetts pi manufactured and sold seven sentinel epe recyclers to eci corporation eci for dollar_figure each pi manufactures thermoplastic and other types of packaging machinery as well as energy saving devices eci in turn resold the recyclers to f g corporation f g for dollar_figure each f g then leased the recyclers to plymouth which licensed the recyclers to fmec corporation fmec which sublicensed them back to pi the sales of the recyclers from pi to eci were financed with nonrecourse notes approximately percent of the sales_price of the recyclers sold by eci to f g was paid in cash with the remainder financed through notes these notes provided that percent of the notes were recourse but that the recourse portion terms such as lease sale license and their derivatives are used solely for convenience and their use in this opinion should not be understood to imply that the transactions described herein constitute leases sales or licenses for federal tax purposes of the notes was only due after the nonrecourse portion percent was paid in full no arm's-length negotiations for the price of the sentinel epe recyclers took place among pi eci and f g all of the monthly payments required among the entities in the above transactions offset each other these transactions occurred simultaneously pi allegedly sublicensed the recyclers to entities that would use the recyclers to recycle plastic scrap these agreements provided that the end-users would transfer to pi percent of the recycled scrap in exchange for a payment from fmec based on the guality and amount of recycled scrap both clearwater and plymouth leased sentinel epe recyclers from f g and licensed those recyclers to fmec for convenience we refer to the series of transactions among pi eci f g plymouth and fmec as the plymouth transactions in addition to the plymouth transactions a number of other limited_partnerships entered into transactions similar to the plymouth transactions some of which involved sentinel epe recyclers and others of which involved sentinel eps recyclers one such partnership was taylor which leased four sentinel eps recyclers we refer to the transactions involving taylor and the eps recyclers as the taylor transactions the taylor transactions were substantially_similar to the plymouth transactions described above and the clearwater transactions described in provizer v commissioner supra taylor was a first-tier tefra partnership in a partnership proceeding captioned taylor recycling associates dl k associates a partner other than the tax_matters_partner v commissioner docket no the taylor case was commenced in this court in respect of the taylor transactions petitioner filed a notice of election to participate in the taylor case in date subseguently on date the court entered decision in the taylor case pursuant to the commissioner's motion for entry of decision under rule b all deductions and credits claimed by taylor in connection with its plastics recycling activities were disallowed paragraph of the motion stated in pertinent part that stanley m ulanoff agree s to the proposed decision in the taylor case b individuals involved richard roberts roberts was the general_partner of both plymouth and taylor and owned a l1-percent interest in each partnership roberts was also the general_partner in a number of other limited_partnerships that leased and licensed sentinel recyclers he also was a 9-percent shareholder in f g the corporation that leased the recyclers to plymouth from through roberts and raymond grant grant were in the business of promoting tax sheltered investments grant was the president and 100-percent owner of eci roberts and grant together were general partners in other partnerships prior to the plymouth transactions roberts and grant were clients of the accounting firm h w freedman co freedman co harris w freedman freedman a certified_public_accountant and the named partner in freedman co was the president and chairman of the board_of f g freedman was experienced with leveraged leasing and he owned percent of a sentinel epe recycler freedman co prepared the tax returns for eci f g and the partnerships as well as for clearwater group it also provided tax services to john d bambara bambara bambara was the 100-percent owner of fmec as well as its president treasurer clerk and director bambara was also the president of pi and a member of its board_of directors he his wife and his daughter also owned directly or indirectly percent of the stock of pi anthony giovannone giovannone was the executive vice president of pi and a member of its board_of directors elliot i miller miller was the corporate counsel to pl in miller was also a shareholder of f g john y taggert taggert was a well-known tax attorney and an adjunct professor at the new york university law school taggert was acquainted with miller for about years prior to miller recommended that roberts employ taggert and his firm as counsel taggert and other members of his firm prepared private offering memoranda tax opinions and other legal documents for the partnerships taggert owned a 66-percent interest in a second-tier plastics recycling partnership robert gottsegen gottsegen was a businessman active in the plastics industry and a long-time business_associate of bambara cc the private offering memoranda plymouth and taylor each distributed to potential limited partners a private_placement memorandum each offering memorandum listed significant business and tax risk factors associated with an investment in the particular partnership specifically each offering memorandum stated there was a substantial likelihood of audit by the internal_revenue_service irs and the purchase_price paid_by f g to eci probably would be challenged as being in excess of fair_market_value the partnership had no prior operating history the general_partner had no prior experience in marketing recycling or similar eguipment the limited partners would have no control_over the conduct of the partnership's business there was no established market for the sentinel recyclers there were no assurances that market prices for virgin resin would remain at their current costs per pound or that the recycled pellets would be as marketable as virgin pellets and certain potential conflicts of interest existed the private offering memorandum for plymouth stated that the projected tax benefits for the initial year of investment for an investor contributing dollar_figure would be investment credits and -- - energy credits in the aggregate amount of dollar_figure plus deductions in the amount of dollar_figure the private offering memorandum for taylor stated that the projected tax benefits for the initial year of investment for an investor contributing dollar_figure would be investment credits and energy credits in the aggregate amount of dollar_figure plus deductions in the amount of dollar_figure the offering memoranda represented that the sentinel recyclers were unique machines however they were not several machines capable of densifying low density materials were already on the market in and other plastics recycling machines available at that time ranged in price from dollar_figure to dollar_figure including the foremost densilator the nelmor weiss densification system regenolux the buss--condux plastcompactor and the cumberland granulator see provizer v commissioner tcmemo_1992_177 and the discussion regarding expert testimony infra d expert testimony the parties did not agree on the value of either the sentinel epe or eps recyclers and petitioner did not stipulate to be bound by the value of the sentinel epe recyclers that we found in provizer v commissioner supra or the value of the eps recyclers that we found in gottsegen v commissioner tcmemo_1997_314 at trial petitioner did not offer expert testimony regarding the value of either the sentinel epe or eps recyclers in contrast respondent offered expert testimony from steven grossman grossman and richard s lindstrom lindstrom grossman grossman is a professor in the plastics engineering department at the university of massachusetts at lowell he has a bachelor of science degree in chemistry from the university of connecticut and a doctorate degree in polymer science and engineering from the university of massachusetts he also has more than years of experience in the plastics industry including more than years of experience as a research_and_development scientist at the upjohn company in its polymer research group grossman is also a partner in the law firm of hayes soloway hennessey grossman hage p c which firm practices in the area of intellectual_property including patents trademarks copyrights and trade secret protection grossman's reports concerning the value of the sentinel epe and eps recyclers were very similar and we discuss them together these reports discuss the limited market for the recycled plastic material grossman concluded that the sentinel epr and eps recyclers were unlikely to be successful products because of the absence of any new technology the absence of a continuous source of suitable scrap and the absence of any established market grossman suggested that a reasonable comparison of the products available in the polyethylene industry in and the polystyrene industry in with the sentinel epr and eps recyclers respectively reveals that the sentinel recyclers had very little commercial value and were similar to comparable products available on the market in component form for these reasons grossman opined that the sentinel epe and eps recyclers did not justify the one-of-a-kind pricetag that they carried specifically grossman reported that there were several machines on the market as early as that were functionally equivalent to and significantly less expensive than both the sentinel epe and eps recyclers these machines included the japan repro recycler available in for dollar_figure the buss-condux plastcompactor available before for dollar_figure foremost machine builders' densilator available from for dollar_figure and the midland ross extruder available in and for dollar_figure grossman observed that all of these machines were widely available grossman's opinion regarding the sentinel eps recycler was based on personal examination of such recycler as well as the descriptions thereof that were set forth in the writings of other professionals although grossman did not observe the sentinel eps recycler in actual operation he examined both the sentinel eps recycler and the japan repro recycler and found that the construction of the two machines was nearly identical further grossman concluded that the recycled polystyrene produced by both machines would also be nearly identical in grossman's opinion neither the japan repro recycler nor the sentinel eps recycler represented a serious effort at recycling because the end-product from both machines was not completely devolatilized and required further processing it was also grossman's opinion that an individual who seriously wanted to recycle would not purchase either of these machines grossman's opinion regarding the sentinel epe recycler was based on the descriptions of such recycler as set forth in the writings of other professionals grossman neither tested nor examined the sentinel epe recycler finally grossman reported on the relationship between the plastics industry and the petrochemical industry grossman noted that although the development of the petrochemical industry is a contributing factor in the growth of the plastics industry the two industries have a remarkable degree of independence grossman observed that the oil crisis in triggered dire predictions about the future of plastics that had not been fulfilled in grossman stated that the cost of a plastic product depends in large part on technology and the price of alternative materials grossman's studies concluded that a percent increase in oil prices results in a percent increase in the cost of plastic grossman did not specifically value either the sentinel epe recycler or the sentinel eps recycler however as previously stated grossman concluded that existing technology was available that provided equivalent capability of recycling polyethylene and polystyrene specifically regarding the sentinel eps recycler grossman also concluded that recycling_equipment that achieved the same result as the sentinel eps recycler sold for about dollar_figure during the relevant period lindstrom lindstrom graduated from the massachusetts institute of technology with a bachelor's degree in chemical engineering from until lindstrom worked for arthur d little inc in the areas of process and product evaluation and improvement and new product development with special emphasis on plastics elastomers and fibers at the time of trial lindstrom continued to pursue these areas as a consultant in his report lindstrom determined that several different types of equipment capable of recycling expanded polyethylene were available and priced at approximately dollar_figure in similarly lindstrom determined that several different types of equipment capable of recycling expanded polystyrene were available and priced between dollar_figure and dollar_figure in lindstrom found that based on his research there were available in commercial units that could be purchased for dollar_figure or less that were totally equal to the sentinel epe -- - recycler in function product guality and capacity with respect to the sentinel eps recycler lindstrom stated that several machines were available that could reprocess expanded polystyrene into higher quality more useful higher value product and these machines or processing systems cost dollar_figure to dollar_figure in lindstrom examined the japan repro recycler the buss--condux plastcompactor and the nelmor regenolux lindstrom found that these machines were functionally equivalent to the sentinel eps recycler and were available in the years and at the prices reported by grossman detailed supra lindstrom also reported that various equipment companies such as the cumberland engineering division of john brown plastics machinery were willing to provide customized recycling programs to companies at a minimum cost of dollar_figure lindstrom found that in average-use situations the sentinel epe recycler could process pounds of plastic per hour and the sentinel eps recycler could process between and pounds of plastic per hour lindstrom observed a sentinel epe recycler in operation at pi and he was allowed to take photographs of the recycler and look at its blueprints based on his observations and study lindstrom estimated that the manufacturing cost of the sentinel epe recycler was approximately dollar_figure lindstrom concluded that the market_value of the sentinel epe recycler did not exceed dollar_figure lindstrom observed a sentinel eps recycler in operation and was allowed to inspect the machine closely lindstrom estimated that the manufacturing cost of the sentinel eps recycler was approximately dollar_figure and market_value of the machine was approximately dollar_figure be petitioner and his introduction to plymouth and taylor petitioner acquired a 27-percent interest in plymouth in for dollar_figure later that year plymouth closed its business petitioner acquired a 37-percent interest in taylor in for dollar_figure petitioner holds a ph d in marketing during the years in issue petitioner was employed as a marketing professor author and consultant at the time of his retirement in petitioner had been a professor of marketing for more than years petitioner is also an author and has written more than books in addition he has produced approximately documentary films petitioner served in world war ii and in the u s army reserve and has been a consultant to the u s government the postal service and certain private entities since childhood petitioner has been concerned with protecting natural_resources petitioner makes every effort to conserve energy and recycle consumer material before his investment in the partnerships petitioner had no education in plastics recycling or plastics material nor any work experience in that area from to petitioner was a principal in a packaging supply company that had a plastics material and plastics machinery division sometime in petitioner became an evaluator of the plastics recycling transactions petitioner prepared a marketing opinion report for both the epe and the eps recyclers petitioner's report along with that of dr samuel z burstein burstein a mathematics professor and a partner in another recycling partnership that leased sentinel eps recyclers were appended to the offering memoranda used in conjunction with the plastic recycling transactions in his marketing opinion regarding the sentinel epe recycler petitioner opined as follows it is important to note that there are a number of machines on the market for processing rigid and other forms of plastic however to the best of my knowledge the only machine that will process expanded polyethylene foam reduce its bulk increase its density from pound per cubic foot to pounds per cubic foot while maintaining polymer molecular weight and weight distribution with a minimal increase in melt index purify it and vent off gases as well as residual steam and transient foreign particulate is the sentinel recycler recovery system from a marketing perspective i see partnership name 's project as a very feasible and timely one considering the capability of the recycler to effectively reprocess waste into a viable and marketable raw material at a greatly reduced cost -- - in my opinion the marketing strategy worked out by fmec licensee to partnership name is ingenious and bound to succeed partnership name 's license with fmec requires additional royalty payments over and above the minimum annual royalty to be computed as a share of profits on the sale or fair_market_value if used by sublicensees of the resin pellets resulting from further processing the recycled material produced by the recycler petitioner made similar observations in his marketing report regarding the sentinel eps recycler concluding that investment in transactions involving the sentinel eps recycler would be profitable at the time that this report was written petitioner was aware of difficulties faced by pi in placing the epe recyclers with end-users and that only a few such recyclers were operational at that time finally in both marketing opinion reports petitioner relied heavily on the assumption that the price of oil would rise dramatically in the future and that as a result the price of oil resin would also rise petitioner visited the pi plant in hyannis massachusetts on two occasions and spent several hours meeting with pi's personnel at the plant petitioner observed many types of machines and consumer energy-saving products manufactured by pl petitioner also visited a plastic manufacturing plant that used a sentinel recycler to see it in operation he observed a sentinel recycler compress a truck load of plastic scrap into a 4-foot square cube he conducted limited research regarding plastics recycling by visiting the local library for an hour petitioner also read some periodicals discussing the perceived oil shortage finally petitioner discussed the profitability of the recycling transactions with promoters such as bambara taggert and giovannone these individuals assured petitioner that the sentinel recyclers were unique petitioner did not consult an independent consultant or appraiser with respect to the value of the sentinel recyclers petitioner never made any profit from his investments in the partnerships during any year the projected tax benefits for the initial year of investment described in the partnerships' offering memoranda greatly exceeded petitioner's investments in the partnerships in fact the tax benefits actually claimed by petitioner on his tax returns for the initial year of investment in the partnerships greatly exceeded his investments in the partnerships petitioner's federal_income_tax returns for the years in issue were prepared by accountant who had prepared petitioner's returns for many years in date respondent mailed petitioner a so-called no-change letter regarding the taxable_year the letter stated as follows we are pleased to tell you that our examination of your tax returns for the above periods shows no change is required in the tax reported your returns are accepted as filed f ultimate finding of fact at all relevant times the fair_market_value of the sentinel epe recyclers and the sentinel eps recyclers did not exceed dollar_figure per machine opinion we have decided many plastics recycling cases the majority of these cases like the consolidated cases herein presented issues regarding additions to tax for negligence and valuation_overstatement see greene v commissioner tcmemo_1997_296 kaliban v commissioner tcmemo_1997_271 sann v commissioner tcmemo_1997_259 ndollar_figure and cases cited therein we found the taxpayers liable for the addition_to_tax for valuation_overstatement in all of those cases and liable for the additions to tax for negligence in all but two of those cases in a limited number of cases the taxpayers also contested the underlying deficiency arising from the disallowance of the losses and various credits with respect to their plastics recycling investment we sustained the commissioner on the issue of the underlying deficiency in every one of those cases in provizer v commissioner tcmemo_1992_177 6th cir a test case for the plastics recycling group of cases this court found that each sentinel epe recycler had a fair_market_value not in excess of dollar_figure held that the transaction which was almost identical to the transactions in the present cases was a sham because it lacked economic_substance and a business_purpose sustained the additions to tax for negligence under sec_6653 and sustained the addition_to_tax for valuation_overstatement under sec_6659 because the underpayment of taxes was directly related to the overvaluation of the sentinel epe recyclers and held that losses and credits claimed with respect to clearwater group were attributable to tax-motivated transactions within the meaning of sec_6621 in reaching the conclusion that the transaction lacked business_purpose this court relied heavily upon the overvaluation of the sentinel epe recyclers in gottsegen v commissioner tcmemo_1997_314 this court found that each sentinel eps recycler had a fair_market_value not in excess of dollar_figure issue the underlying deficiency for petitioner contends that he is not liable for the underlying deficiency for with respect to his investment in plymouth as already mentioned petitioner has stipulated substantially the same facts concerning the underlying transactions as we found in provizer v commissioner supra the record in the present case regarding the plymouth transaction plainly supports respondent's determination regarding the underlying deficiency petitioner has provided no further evidence nor any novel contention with respect to the underlying deficiency not previously considered in provizer there is a complete failure by petitioner to prove that the plymouth transaction was in any meaningful manner different from the circular transaction found to be an economic sham in provizer we will not revisit our decision in provizer and reconsider whether the plastics recycling leasing program in which plymouth participated was an economic sham as in provizer we rely heavily on the fact that the sentinel epe machines were highly overvalued we therefore sustain respondent's determination regarding the underlying deficiency for issue sec_6621 additional interest for respondent determined that petitioner is liable for additional interest for with respect to the underpayment attributable to petitioner's investment in plymouth sec_6621 formerly sec_6621 provides for an increased rate of interest if the underpayment_of_tax exceeds dollar_figure and is attributable to a tax-motivated transaction as defined in sec_6621 the increased rate of interest is effective only with respect to interest accruing after date notwithstanding that the transaction was entered into before that date see 85_tc_552 as previously mentioned for a detailed discussion of the facts and the applicable law in a substantially identical case see provizer v commissioner tcmemo_1992_177 affd per curiam without published opinion 996_f2d_1216 6th cir - - affd per curiam without published opinion 795_f2d_1005 2d cir provizer v commissioner supra as we held in provizer a tax-motivated transaction includes any sham or fraudulent transaction see sec_6621 c a v we have held that the plastics recycling leasing program to which petitioner's underpayment is attributable was a sham_transaction the tax-motivated increased rate of interest is therefore clearly applicable accordingly we sustain respondent on this issue issue sec_6653 and negligence respondent determined that petitioner is liable for additions to tax under sec_6653 and with respect to the underpayment attributable to petitioner's investments in plymouth for and in taylor for through petitioner contends that he was not negligent because based on his independent investigation he reasonably expected to make a profit from his investment in the transactions he reasonably relied upon advice from certain individuals and he acted reasonably in light of his passion for recycling and his concern for the environment we note that a tax-motivated transaction also includes any valuation_overstatement within the meaning of sec_6659 see sec_6621 a it is apparent that there were such valuation overstatements in the present cases see the discussion under issue infra regarding sec_6659 accordingly respondent's determination could also be sustained on this alternative basis sec_6653 and imposes additions to tax if any part of the underpayment_of_tax is due to negligence or intentional disregard of rules or regulations negligence is defined as the failure to exercise the due care that a reasonable and ordinarily prudent person would exercise under the circumstances see 85_tc_934 the pertinent question is whether a particular taxpayer's actions are reasonable in light of the taxpayer's experience the nature of the investment and the taxpayer's actions in connection with the transactions see 60_tc_728 in this regard the determination of negligence is highly factual when considering the negligence addition we evaluate the particular facts of each case judging the relative sophistication of the taxpayers as well as the manner in which the taxpayers approached their investment turner v commissioner tcmemo_1995_363 petitioner has the burden of proving error in respondent's determination of the additions to tax for negligence see rule a 79_tc_846 58_tc_757 a independent investigation petitioner's first contention is that he was not negligent because he made a thorough independent investigation before he invested in plymouth and taylor petitioner asserts that his knowledge of certain marketing principles led him to conclude that the prices of the sentinel recyclers were reasonable petitioner refers to the marketing axiom that a product may be priced at any amount that the market will bear petitioner points out that the market will sometimes bear a very high price for a unique product because the product satisfies a void in the marketplace although we do not disagree with these general maxims of marketing petitioner has not pointed to any specific facts that would support the conclusion that the sentinel epe and eps machines were reasonably priced in fact if petitioner had conducted an independent investigation his awareness of these marketing principles should have led him to conclude that the sentinel recyclers were not reasonably priced the sentinel epe and eps recyclers were not offered to the general_public and the traditional principles of supply and demand pricing were therefore inapplicable see provizer v commissioner supra the transactions were structured ina manner such that with the exception of a minimal down payment for the machines the majority of the purchase_price was in the form of a series of offsetting payments only realized through bookkeeping entries the purported price tags had nothing to do with traditional principles of supply and demand pricing because the sentinel recyclers never were offered on the open market and there is no evidence that anyone ever intended that the recyclers products would be so offered see gottsegen v commissioner supra provizer v commissioner supra the exorbitant cost of the machines dollar_figure for the sentinel epe recycler and dollar_figure for the sentinel eps recycler would therefore have only been reasonable if there were other factors to justify such cost however other factors indicate that the sentinel recyclers were highly overvalued for instance the sentinel recyclers were not unique respondent's experts identified other machines that were not only functionally equivalent to the sentinel recyclers but were also significantly less expensive we have found that information regarding comparable less expensive recyclers was widely available if a potential purchaser especially an individual sophisticated in marketing and research techniques had conducted a due diligence investigation into the sentinel recyclers such potential purchaser should have learned that comparable less expensive equipment existed and that the sentinel recyclers were overvalued petitioner claims that in determining the value of the recyclers he did not discover any machines capable of performing the functions performed by the sentinel recyclers however there is no indication in the record that petitioner surveyed the then current information regarding recyclers rather in his marketing reports petitioner stated that he independently investigated the value of the recyclers by discussing the matter with nonrelated principals in the continued petitioner's independent research in this regard was limited to a very short visit to a local library and a review of certain articles regarding the so-called oil crisis as already mentioned a marketing professor should have realized that in order to identify comparable recyclers and to determine the value of the sentinel recyclers he would need to investigate the matter further it appears that petitioner relied much more on the representations made by the promoters such as taggert and bambara than he did on any independent research at this point we are reminded that petitioner prepared marketing opinion reports on both the epe and the eps recyclers to promote the plastics recycling leasing programs petitioner represented to potential investors that he had conducted a detailed independent investigation of the matter and that he thought investment in the plastics recycling programs would be profitable in light of this fact petitioner's limited investigation of the alleged uniqueness of the sentinel recyclers and petitioner's allegation regarding the anticipated profitability of the plastics recycling programs appear even less reasonable continued packaging and plastic industries and editors of plastics trade journals based on the record developed at trial however we are not satisfied that petitioner made such independent inquiry petitioner had a financial stake in promoting the plastics recycling leasing programs he was paid dollar_figure each time his report was used in a private offering memorandum this fact provided petitioner with the incentive to assert without much independent investigation that the plastics recycling programs would be profitable petitioner next presents us with the so-called oil crisis argument he asserts that after reading a number of articles discussing the perceived oil crisis of the 1970's and the early 1980's he reasonably concluded that investment in the plastics recycling leasing programs would be profitable he based this conclusion on the fact that plastic is an oil derivative he indicated that during and the prevailing opinion was that due to the so-called oil crisis the price of crude_oil was going to increase significantly finally he relies on 99_tc_132 affd sub nom 28_f3d_1024 10th cir and rousseau v united_states 71a aftr 2d ustc par big_number e d la as support for his contention that his investment in the plastics recycling leasing programs was reasonable in light of rising oil prices petitioner's so-called oil crisis argument has been made in more than of the plastics recycling cases see eg provizer v commissioner tcmemo_1992_177 merino v commissioner tcmemo_1997_385 singer v commissioner t c - - memo sann v commissioner tcmemo_1997_259 we have found this argument to be unpersuassive in every one of those cases petitioner's argument is not different in any substantive manner nor has petitioner relied on any legal authority not previously considered in those cases we will not revisit the oil crisis argument we hold that the oil crisis did not provide a reasonable ground for petitioner to conclude that his investment in the plastics recycling leasing programs would be profitable b reliance on the advice of experts petitioner next contends that he is not liable for the additions to tax for negligence because he relied on the advice of experts under some circumstances a taxpayer may avoid liability for negligence based on the taxpayer's reasonable reliance ona competent professional adviser see 469_us_241 89_tc_849 affd 904_f2d_1011 5th cir affd 501_us_868 however reliance on professional advice standing alone is not an absolute defense to negligence rather it is a factor to be considered see freytag v commissioner supra petitioner claims that he relied on representations by bambara and taggert regarding the uniqueness of the sentinel recyclers ’ bambara and taggert were promoters of the plastics recycling leasing programs reliance on representations by insiders or promoters has been held to be an inadequate defense to negligence see 39_f3d_402 2d cir affg tcmemo_1993_480 94_tc_637 affd without published opinion 956_f2d_274 9th cir affd in part without published opinion sub nom cowles v commissioner 949_f2d_401 10th cir further in general a taxpayer cannot reasonably rely on the advice of the promoter of a tax_shelter with respect to the substantive merits or the tax treatment of items in connection with that program see 88_tc_1086 affd without published opinion 865_f2d_1264 5th cir affd sub nom 868_f2d_865 6th cir affd sub nom 864_f2d_93 9th cir affd per curiam without published opinion sub nom hatheway v commissioner 856_f2d_186 4th cir kleiger v commissioner tcmemo_1992_734 advice from such individuals is better classified as sales promotion vojticek ’ petitioner also claims that he discussed his investment with one of his colleagues a professor knowledgeable in the plastics industry who opined to petitioner that the investment appeared profitable petitioner relied principally on his own testimony in an effort to establish this matter however we do not find petitioners' self-serving testimony sufficient or particularly reliable in this regard see 87_tc_74 hawkins v commissioner tcmemo_1993_517 affd without published opinion 66_f3d_325 6th cir --- - v commissioner tcmemo_1995_444 thus petitioner's reliance on representations made by bambara and taggert was not reasonable petitioner also claims that he relied on the advice of his accountant for reliance on professional advice to excuse a taxpayer from negligence the taxpayer must show that the professional had the requisite expertise as well as knowledge of the pertinent facts to provide informed advice on the particular subject matter see 43_f3d_788 2d cir affg per curiam tcmemo_1993_621 goldman v commissioner supra freytag v commissioner supra a taxpayer may not reasonably rely on the advice of an accountant who knows nothing about the nontax business aspects of the contemplated venture see freytag v commissioner supra 85_tc_557 in the present cases there is no indication that petitioner's accountant had any knowledge of the nontax business aspects of the plastics recycling leasing programs thus although petitioner's accountant prepared the returns for the years in issue there is no indication that petitioner ever discussed the substantive merits of the tax treatment of items in connection with his investments in plymouth and taylor we are not satisfied that petitioner's accountant possessed the complete and necessary information to advise petitioner on the deductibility of the losses or the allowability of the credits - - claimed cf hull v commissioner tcmemo_1991_582 under these circumstances petitioner's alleged reliance on his accountant does not relieve petitioner of liability for the additions to tax for negligence c concern for the environment finally petitioner directs our attention to his interest in recycling and his desire to conserve natural_resources at trial petitioner described in detail his efforts to recycle for instance petitioner pointed out as a child of the great depression ti firmly believed in eliminating waste recycling and protecting valuable and diminishing natural_resources for example i have used the reverse side of incoming mail and of my old manuscripts for years i reuse incoming manila envelops and packaging i shut off lights heat water doors and windows that are not being used we have no reason to doubt petitioner's testimony in this regard yet we fail to see how petitioner's concerns regarding the environment make his investments in two partnerships both of which were designed to shelter income from taxation and produce other tax benefits any more reasonable although petitioner's concern for the environment may have provided some motivation to consider the plastics recycling leasing programs petitioner should have thereafter reasonably investigated his prospective investments as already noted independent investigation would have revealed the true nature of the sentinel recycling programs as economic shams there is no indication that petitioner took any steps to ensure that or even to inquire whether the recyclers were actually placed with end-users surely concern for the environment would have led him to do so based on the record we do not think that petitioner would have invested in the partnerships were it not for the prospect of the sizable tax benefits that the partnerships offered thus even if petitioner were enthusiastic about recycling petitioner did not act reasonably by claiming deductions and credits with respect to the partnerships d conclusion regarding negligence in view of his sophistication and educational background petitioner learned or should have learned that the sentinel recyclers were not unigue that they were not worth in excess of dollar_figure each and that plymouth and taylor lacked economic_substance and had no potential for profit therefore under the circumstances of these cases petitioner failed to exercise due care in claiming loss deductions and tax_credits with respect to the partnerships on his federal_income_tax returns for through taking all of the above factors into consideration we think it is more_likely_than_not that petitioner invested in the partnerships in an effort to generate tax benefits rather than to make a profit upon consideration of the entire record we hold that petitioner is liable for the additions to tax for negligence - -- under sec_6653 and for the years in issue respondent is sustained on this issue issue sec_6659 valuation_overstatement petitioner also contests the addition_to_tax for valuation_overstatement under sec_6659 for the years in issue a value claimed on a return that exceeds the correct value by percent or more constitutes a valuation_overstatement see sec_6659 with respect to the plymouth investment we have found that sentinel epe recyclers valued at dollar_figure each did not have a value exceeding dollar_figure per machine with respect to the taylor investment we have found that sentinel eps recyclers valued at dollar_figure each did not have a value exceeding dollar_figure per machine although petitioner declined to stipulate the value of the sentinel recyclers at issue petitioner presented no evidence by way of expert testimony to contradict the conclusions reached by respondent's experts the record is devoid of any evidence indicating that petitioner conducted a meaningful investigation to value the sentinel recyclers we have extensively considered the value of the sentinel epe recycler and the value of the sentinel eps recycler and have concluded as an ultimate fact that the sentinel epe and eps recyclers did not have a fair_market_value at that time in excess of dollar_figure each see also gottsegen v commissioner tcmemo_1997_314 provizer v commissioner tcmemo_1992_177 having so concluded it follows that there was a valuation_overstatement under sec_6659 finally petitioner contends that respondent abused his discretion in failing to exercise the authority under sec_6659 to waive the addition_to_tax for valuation_overstatement under sec_6659 the commissioner may waive all or any part of the addition_to_tax for valuation_overstatement based on a showing by the taxpayer that there was a reasonable basis for the valuation claimed on the return and that such claim was in good_faith the commissioner's waiver is discretionary and subject_to review for an abuse_of_discretion see 99_tc_132 28_f3d_1024 10th cir on the record before us there is no indication that petitioner requested a waiver from respondent at any time prior to the filing of his posttrial brief given that petitioner failed to establish a timely request for a waiver we cannot hold that respondent abused his discretion in failing to waive the addition_to_tax see haught v commissioner tcmemo_1993_58 in any event there is nothing in the record to establish that there was a reasonable basis for the valuation as required by sec_6659 in light of the stringent standard for abuse_of_discretion we cannot conclude that respondent abused his discretion in failing to exercise the authority under sec_6659 to waive the addition_to_tax for valuation_overstatement - - in view of the foregoing we sustain respondent's determination that petitioner is liable for the addition_to_tax for valuation_overstatement under sec_6659 for each of the years in issue other matters petitioner's final contention to be considered is that respondent is precluded from making an assessment for the taxable_year because respondent initially issued a no-change letter for that year petitioner cites no cases in support of his position we observe that petitioner's position is clearly contrary to well- established law that issuance of a no-change letter generally does not preclude respondent from subsequently issuing a notice_of_deficiency see 64_tc_700 affd without published opinion 552_f2d_368 5th cir 16_tc_725 see also 61_tc_693 fitzpatrick v commissioner tcmemo_1995_548 for respondent's no-change letter to be binding petitioner must show the elements of estoppel see fitzpatrick v commissioner supra however petitioner does not allege or argue estoppel nor does the record provide any basis for such a claim further the no-change letter does not in any manner constitute a closing_agreement see sec_7121 sec_301 d proced admin regs accordingly respondent is not precluded from making an assessment for the taxable_year after having issued a no- change letter for that year petitioner has made other arguments that we have considered in reaching our decision to the extent that we have not discussed these arguments we find them to be without merit to reflect our disposition of the disputed issues as well as the parties' stipulation of settled issues decisions will be entered for petitioner bernice m ulanoff and for respondent as to petitioner stanley m ulanoff in addition we note that at issue for are so-called affected items consisting of additions to tax for negligence and overvaluation see n c f energy partners v commissio89_tc_741 the tefra procedures codified at sec_6221 through segregate adjustments attributable to an individual's interest in a partnership from all other adjustments to the individual's return see 87_tc_783 respondent's examination of petitioner's individual return for would therefore not have focused on affected items
